Citation Nr: 1136505	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  10-37 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to disability benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of right ear stapedectomy to include vertigo that was conducted on September 18, 2002, at a VA facility.


REPRESENTATION

The Veteran represented by: James McElfresh, Agent


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from May 1958 to March 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of a special processing unit ("Tiger Team") at the Department of Veterans Affairs (VA), Regional Office (RO), in Cleveland, Ohio.  Since the Veteran resides in Utah, the RO in Salt Lake City, Utah, has jurisdiction, and that office certified the appeal to the Board.

In July 2011, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
Also, because of the Veteran's age, the Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The Veteran had bilateral otosclerosis prior to a September 18, 2002, right ear stapedectomy conducted at a VA medical center.

2.  During a September 18, 2002, stapedectomy for right ear otosclerosis, a fragment of the anterior stapes footplate was lost in the vestibule and never retrieved, which ultimately resulted in the additional disability of vertigo.

3.  The additional disability of vertigo was the result of an event that was not reasonably foreseeable at the time of the September 18, 2002, right ear stapedectomy performed by VA.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for compensation under 38 U.S.C.A. § 1151 for additional disability of vertigo, as caused by VA hospitalization or surgical or medical treatment for right ear otosclerosis on September 18, 2002, have been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends vertigo was the result of improper medical care at a VA facility starting in September 2002, when he first reported symptoms, leading to vertigo.  As the Board's decision herein to grant compensation under 38 U.S.C.A. § 1151 constitutes a full grant of the benefit sought on appeal, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.

When a Veteran suffers a qualifying additional disability or death as the result of hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished by VA, compensation will be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

The evidence must show that VA's care, treatment, or examination actually caused additional disability or death.  Merely showing that a Veteran received VA care, treatment, or examination and that he or she has an additional disability or died does not establish causation.  38 C.F.R. § 3.361(c)(1).  Care, treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused its continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Further, additional disability or death caused by a Veteran's failure to follow properly given medical instruction is not caused by care, treatment, or examination.  38 C.F.R. § 3.361(c)(3).

For claims filed on or after October 1, 1997, as here, the additional disability or death must have been directly caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA. 38 C.F.R. § 3.361(c),(d).  This standard will be met if VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or if VA furnished treatment, care, or examination without the informed consent of the Veteran (or his or her representative).  38 C.F.R. § 3.361(d)(1).  Alternatively, compensation will be awarded if additional disability or death was directly caused by an event not reasonably foreseeable.  38 C.F.R. § 3.361(d)(2).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, VA treatment records reflect that the Veteran has a history of bilateral conductive hearing loss.  After reviewing the risks and potential benefits of surgery, compared with hearing aids, he requested a stapedectomy, which was performed on September 18, 2002.  During a critical portion of the surgical procedure, the Veteran rapidly moved his head (with complaints of dizziness).  It was noted that when the surgeon was able to bring the surgical site back into view, a fragment from the anterior portion of the stapes foot plate was missing.  It was presumed to be lost in the vestibule and never retrieved.  It was also noted that the Veteran complained of vertigo on removal from the surgical table.  The Veteran continued complaints of vertigo when seen at a VA facility in November 2002.  

A VA examination was conducted in March 2009.  The examiner diagnosed vertigo of iatrogenic etiology secondary to a portion of the stapes footplate lost in the vestibule during surgery for otosclerosis.  However, this physician only opined on whether his vertigo was directly related to military service.

Another VA examination was conducted in August 2010.  The Veteran's record was reviewed by two physicians who agreed with the March 2009 findings in that the September 2002 surgical procedure resulted in the current diagnosis of vertigo.  They added, however, that vertigo was a recognized potential complication of stapedectomy, and that the loss of a bone fragment in the vestibule provided the mechanism in this case.  Further, these physicians indicated that neither VA nor the surgeon fell below the standard of care.  It was pointed out that there was no evidence that the surgical procedure deviated from standard practice.  In response to the questions of whether this loss of a bone fragment is considered an ordinary risk of a stapedectomy and whether this was the type of risk that would be disclosed on the informed consent form, these physicians answered that it would not be disclosed on the informed consent form.  However, the fact that dizziness might result from such an incident would be included in the informed consent form.  Bone loss into the vestibule is not an uncommon event in performing a stapedectomy and is considered an ordinary risk although generally considered an unplanned event than risk.

The Veteran has testified that he started having problems of vertigo immediately after the September 18, 2002, procedure of right ear stapedectomy.  He reported that he did flinch during the surgical procedure, which, he pointed out would seem logical from the fact that he was not warned about the possibility of the immediate sensation of dizziness.  He went on to describe his current vertigo-related symptomatology.  

In this case, the Board finds that the weight of the evidence for and against the  claim is at least in relative equipoise.  In comparing the Veteran's symptoms prior to September 18, 2002, to his condition after the September 2002 right ear stapedectomy, the Board notes that although the Veteran clearly had pre-existing bilateral otosclerosis, he did not have vertigo.

The Board notes that the Veteran did admit that he signed an informed consent form for his surgical procedure.  Significantly, the VA physicians who reviewed the record in 2010 acknowledged that the consent forms would not specifically identify the risks and complications that resulted in his vertigo, which is, the loss of a fragment from the anterior portion of the stapes foot plate into the vestibule.

The September 2009 and August 2010 opinions readily agree that the Veteran's surgery resulted in additional disability.  Based on the above opinions, the Board finds that the Veteran did experience additional disability, in the form of vertigo, as the result of the procedure in question.

The Board points out, however, that the medical opinions on file are consistent in indicating that there was no evidence that the additional disability occurred as the result of any carelessness, negligence, lack of proper skill, error in judgment or similar finding of fault in the part of the VA.  Both examiners in August 2010 concluded as much.  The medical opinions are supported by the actual reports associated with the procedures, which are silent for any suggestion of other complications.  Given the above medical opinions, the Board finds that the additional vertigo resulting from or during the procedures was not due to carelessness, negligence, lack of proper skill, error in judgment or similar finding of fault in the part of the VA.

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 is also available, however, where the additional disability is due to an event that was not reasonably foreseeable.  As already indicated, the Veteran did sign consent forms for his procedure after a discussion of the risks and complications.  The actual risks or complications that resulted evidently were not listed, and it appears that the risks and complications that would have been discussed would have been limited to hearing complications.  The VA physicians who provided their opinion in August 2010 explained that loss of a fragment of the stapes foot plate would not be a complication that would be considered.  While these examiners also indicated that this sort of complication was possible during the procedures at issue, the operative legal standard is whether the "event" was reasonably foreseeable, and not whether it is within the realm of possibility.

Given the medical evidence showing that vertigo represented an additional disability resulting from or during the September 18, 2002, procedures, and as the medical opinions on file as a whole indicate only that the onset of the additional disability was possible, the Board finds that the evidence is at least in equipoise as to whether the Veteran's additional disability vertigo was due to an event that was not reasonably foreseeable.  Resolving reasonable doubt in his favor, the Board finds that entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability of vertigo as caused by VA hospitalization or medical or surgical treatment on September 18, 2002 is warranted.

ORDER

Compensation pursuant to 38 U.S.C.A. § 1151, for additional disability of vertigo as caused by VA surgical treatment on September 18, 2002, is granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


